Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Min Yang (Reg. No. 78,149) on Oct. 21, 2021.
3.	The application has been amended as follows:
	In claim 12, at line 4, and claim 18, at line 4, insert – in material composition – after “second dielectric.”
	In written disclosure paragraph [0065], at line 2, insert – in material composition – after “dielectric layer 458.”    (Note) The support from the originally filed specification for the foregoing change is at written disclosure paragraphs [0063]-[0065] and [0067].

Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, none of the prior art of record, either taken alone or combination, teach or suggests the claimed invention, in particular processing steps comprising: 
	In re claim 8, none of the prior art of record, either taken alone or combination, teach or suggests the claimed invention, in particular processing steps comprising: forming multiple division blocks in a staircase region, wherein the multiple division blocks repeat in a first direction and extend in a second direction perpendicular to the first direction, and each of the multiple division blocks comprises a first plurality of staircase steps along the first direction, each of the first plurality of staircase steps comprising two or more dielectric layer pairs, and forming a second plurality of staircase steps along the second direction in the staircase region.
	In re claim 12, none of the prior art of record, either taken alone or combination, teach or suggests the claimed invention, in particular patentable features comprising: 
an alternating dielectric stack disposed on a substrate, wherein the alternating dielectric stack comprises alternatingly stacked first and second dielectric layers, the first dielectric layer different from the second dielectric layer in material composition; wherein the second set of division blocks are located below the first set of division blocks by a first offset number of dielectric layer pairs, and each of the first and second sets of division blocks comprises a first plurality of staircase steps in a first direction and a 
	In re claim 18, none of the prior art of record, either taken alone or combination, teach or suggests the claimed invention, in particular patentable features comprising: 
the alternating dielectric stack comprises alternatingly stacked first and second dielectric layers, the first dielectric layer different from the second dielectric layer in material composition; and multiple division blocks formed at an edge of the alternating dielectric stack in a staircase region, wherein the staircase region is located between two channel structure regions.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
7.	Applicant’s arguments, submitted on 10/14/21, have been fully considered and are persuasive.  The rejection, as set forth in the previous office action, has been withdrawn. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 21, 2021



/HSIEN MING LEE/